
	
		III
		112th CONGRESS
		1st Session
		S. RES. 13
		IN THE SENATE OF THE UNITED STATES
		
			January 5, 2011
			Mr. Franken submitted
			 the following resolution; which was referred to the
			 Committee on Rules and
			 Administration
		
		RESOLUTION
		To require a two-fifths threshold to
		  sustain a filibuster. 
	
	
		1.Amendment to the Standing
			 Rules of the SenateThe second
			 undesignated paragraph of paragraph 2 of rule XXII of the Standing Rules of the
			 Senate is amended by striking And if that question shall be decided in
			 the affirmative by three-fifths of the Senators duly chosen and sworn
			 and inserting And if that question is decided in the affirmative and
			 there are not negative votes by more than two-fifths of the Senators duly
			 chosen and sworn.
		
